 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 332Beverly Health and Rehabilitation Services, Inc., its Operating Regional Offices, wholly owned sub-sidiaries and individual facilities and each of them and/or its wholly owned subsidiary Bev-erly Enterprises-Pennsylvania, Inc. and Penn-sylvania Social Services Union Local 668, affili-ated with Service Employees International Un-ion, AFLŒCIO, CLC and District 1199P, Service Employees International Union, AFLŒCIO, CLC and Service Employees International Un-ion, Local 585, AFLŒCIO, CLC.  Cases 6ŒCAŒ28130Œ1, 6ŒCAŒ28130Œ2, and 6ŒCAŒ28130Œ3 September 28, 2001 ORDER DENYING MOTIONS BY CHAIRMAN HURTGEN AND MEMBERS LIEBMAN  AND WALSH On August 8, 2000, the National Labor Relations Board issued its Decision and Order in this case,1 finding that the November 29, 1996 complaint allegation that the Respondent violated Section 8(a)(1) of the Act by filing and maintaining a defamation lawsuit against the Charg-ing Parties and District 1199P President Thomas De-Bruin should be held in abeyance pending the outcome of the lawsuit. Additionally, the Board™s Decision and Order dismissed the allegation in the December 23, 1996 amended complaint to the extent that it alleged that the Respondent violated the Act by failing to stay its lawsuit after the General Counsel issued his November 29, 1996 complaint in this case. On October 6, 2000, the General Counsel and the Charging Parties filed motions for reconsideration and supporting memoranda. Subsequently, the Respondent filed a brief in opposition to the motions, the General Counsel filed a reply brief, and the Charging Parties filed a reply memorandum. The General Counsel™s motion seeks reconsideration solely of the Board™s finding that the Respondent™s defamation lawsuit was not preempted by issuance of the General Counsel™s complaint in this case. The General Counsel seeks a finding that the lawsuit was preempted from the time of issuance of the General Counsel™s com-plaint until the Board issued its decision in this case on August 8, 2000. The General Counsel, however, does not request the Board to find that the Respondent™s mainte-nance of the assertedly preempted lawsuit violated the Act. The Charging Parties™ motion also seeks reconsidera-tion of the Board™s finding that the Respondent™s lawsuit was not preempted by issuance of the General Counsel™s complaint. The Charging Parties seek a finding that the Respondent violated the Act by its continued prosecution of the lawsuit after the General Counsel™s complaint is-sued. Additionally, the Charging Parties request recon-sideration of the Board™s holding in abeyance the com-plaint allegation that the Respondent violated the Act by filing and maintaining its lawsuit. The Charging Parties contend that the Board erred in failing to find that the lawsuit was baseless and retaliatory and, thus, violated Section 8(a)(1) from the outset. In particular, the Charg-ing Parties contend that the Board erred in failing to re-quire the Respondent to come forward with some evi-dence supporting each element of each count of its law-suit.                                                             1 331 NLRB 960. The Respondent contends that the Board™s decision was correct and that the General Counsel™s and Charging Parties™ motions should be denied. The Respondent ar-gues that the Board correctly followed applicable Su-preme Court precedent in finding that its defamation lawsuit was not preempted by the General Counsel™s issuance of the complaint in this case. Additionally, the Respondent contends that the Board properly applied the reasonable basis test in finding that the complaint allega-tion that the Respondent violated the Act by filing and maintaining its lawsuit should be held in abeyance. The National Labor Relations Board has delegated its authority in this proceeding to a three-member panel. Having duly considered the matter, we deny the Gen-eral Counsel™s and Charging Parties™ motions for recon-sideration for the following reasons. 1. First, the Charging Parties claim that the Board erred in holding in abeyance the complaint allegation that the Respondent violated the Act by filing and maintain-ing its defamation lawsuit. Their arguments were fully considered in the underlying case, 331 NLRB 960, in accordance with the framework set out in Bill Johnson™s Restaurants v. NLRB, 461 U.S. 731 (1983), and we see no reason to reconsider them. 2. Second, the General Counsel and the Charging Par-ties contend that the Board erred in finding that issuance of the General Counsel™s complaint did not preempt the Respondent™s defamation lawsuit. Our resolution of this issue is necessarily circumscribed by the Supreme Court™s analysis in both Bill Johnson™s and Linn v. Plant Guard Workers, 383 U.S. 53 (1966).  We read those cases as curbing our ability to enjoin prosecution of a defamation suit, unless and until we have determined that the suit lacked a ﬁreasonable basisﬂ under Bill Johnson™s.  And, contrary to the General Counsel and the Charging Parties, we do not view the Court™s decision in Sears Roebuck & Co. v. Carpenters, 436 U.S. 180 (1978), and 336 NLRB No. 25  BEVERLY HEALTH & REHABILITATION SERVICES 333the Board™s decision in 
Loehmann
™s Plaza
, 305 NLRB 
663, 670 (1991),
2 as authorizing the Board to do more.  
The governing caselaw makes clear that different consid-
erations apply to defamation suits, as opposed to trespass 
suits. 
In 
Linn, 
the Supreme Court held
 that, where a party to 
a labor dispute circulates allegedly defamatory state-
ments, a State court defamation suit is not preempted by 
the Act ﬁif the complainant 
pleads and proves that the 
statements were made with malice and injured him.ﬂ 383 
U.S. at 55.
3  For the plaintiff to prevail, he must prove 
not only defamation under State law, but also the Federal 

overlay of actual malice and damages. Under 
Bill John-
son™s, in turn, 
ﬁthe Board
 may not halt the prosecution of 
a state-court lawsuit, regardless of the plaintiff™s motive, 
unless the suit lacks a reasonab
le basis in fact or law.  
Retaliatory motive and lack of
 reasonable basis are both 
essential prerequisites to 
the issuance of a cease-and-
desist order against a state suit.ﬂ  461 U.S. at 748Œ749. 
Bill Johnson
™s itself involved a State court libel suit. 
The Court acknowledged th
at the Board may order a 
respondent to cease and desist
 from prosecuting a lawsuit 
that is preempted by Federal labor law. Id. at 737 fn. 5.  
However, the Court emphasized that the case before it 

involved a libel claim, which was 
not preempted:  [W]hat is involved here is an employer™s lawsuit that 
the federal law would not bar except for its allegedly 
retaliatory motivation.  We are not dealing with a suit 
that is claimed to be beyond the jurisdiction of the state 
courts because of federal-law preemption.  [Id.] 
 Rather, to enjoin the libel lawsuit, the Court held, the Board 

would have to find that it was baseless. The Court summa-
rized its holding as follows: 
 The Board™s reasonable-basis inquiry must be struc-

tured in a manner that will preserve the state plaintiff™s 
right to have a state court jury or judge resolve genuine 
material factual or state-law legal disputes pertaining to 
                                                          
                                                           
2 Supplemented by 316 NLRB 109 (1995)
, review denied sub nom.
 Commercial Workers Local 880 v. NLRB, 
74 F.3d 292 (D.C. Cir. 
1996), cert. denied sub nom. 
Teamsters Local 243 v. NLRB
, 519 U.S. 
809 (1996). 
3 In 
San Diego Building Trades Council v. Garmon, 
359 U.S. 236 
(1959), the Court announced the general preemption principle that 
ﬁstate courts must defer to the exclusive competence of the National 
Labor Relations Board in cases in wh
ich the activity that is the subject 
matter of the litigation is arguably subj
ect to the protections of section 7 
or the prohibitions of section 8 of 
the National Labor Relations Act.ﬂ  
In 
Linn, 
the Court
 found that lawsuits for malicious defamation are not 
preempted by the Act, ﬁas a State™s 
concern with redressing malicious 
libel is ‚so deeply rooted in local 
feeling and responsibility™ that it fits 
within the [preemption] excep
tion specifically carved out by 
Garmon.ﬂ 383 U.S. at 62, quoting
 Garmon, 359 U.S. at 248.
     the lawsuit.  Therefore, if the Board is called upon to 
determine whether a suit is unlawful prior to the time 
that the state court renders final judgment, and if the 
state plaintiff can show that such genuine material fac-
tual or legal issues exist, the Board must await the re-
sults of the state-court adjudication with respect to the 
merits of the state suit. . . . In short, then, although it is 

an unfair labor practice to prosecute an unmeritorious 
lawsuit for a retaliatory purpos
e, the offense is not en-
joinable unless the suit lacks a reasonable basis.  [Id. at 
749.]  We read 
Bill Johnson
™s and Linn 
together to preclude 
the Board from finding that the General Counsel™s issu-

ance of a complaint against a defamation lawsuit pre-
empts the State court suit, pending litigation on the 
ﬁbaselessnessﬂ issue. To enjoin the libel suit as pre-
empted when the complaint issues, would be contrary to 
Linn, which held that where the plaintiff has alleged and 
can prove actual malice and damages, the defamation suit 

is not preempted.  It would also be contrary to 
Bill John-
son™s, which held that unless a State court suit is pre-
empted, the Board cannot enjoin it unless and until the 
Board determines that it lack
s a reasonable basis and is 
retaliatory. In short, contrary to the moving parties™ ar-
gument, the defamation suit cannot be enjoined as soon 
as the complaint issues, because no determination has yet 
been made, by the Board, on the baselessness issue.  
The General Counsel and Charging Parties argue that a 
different result is compelled by the Supreme Court™s de-

cision in 
Sears
, supra, and the Board™s later decision in 
Loehmann
™s Plaza, supra.  We cannot agree.  
In Sears
, the Court found th
at a State court trespass 
lawsuit seeking to enjoin peaceful union picketing on the 
employer™s property was not preempted by the Act. The 
principal reason was that ﬁthe party who could have pre-
sented the [Section 7] protection issue to the Board [i.e., 
the union] ha[d] not done so and the other party to the 
dispute [i.e., the employer] 
ha[d] no acceptable means of 
doing so.ﬂ
4  Id. at 201.  The Court was thus unwilling to 
find the trespass suit preempt
ed, leaving the employer 
without a forum in which to adjudicate its dispute with 
the union.  The Court, however, indicated that, had the 
trespass dispute been presented to the Board in an unfair 

labor practice proceeding, the lawsuit would have been 
preempted.
5  4 Thus, unlike 
Linn, the Sears finding of nonpreemption was not 
based on the Garmon exception regarding conduct that touches inter-
ests deeply rooted in local feeling 
and responsibility. See fn. 3, above.   
5 The Justices disagreed about the precise point at which preemption 
would occurŠwhen the unfair labor pr
actice charge was filed or when 
the General Counsel issued his complaint.  See 436 U.S. at 208Œ212 
(Blackmun, concurring), 436 U.S. 212Œ214 (Powell, concurring).  
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 334The preemption holding in 
Loehmann
™s Plaza 
fol-
lowed from this proposition. 
Loehmann
™s Plaza involved 
a complaint alleging that a St
ate law trespass suit against 
union handbilling and picketing violated Section 8(a)(1).  
The Board held that when the General Counsel issues a 
complaint alleging that a lawsuit constitutes unlawful 

interference with protected activity, the requirements for 

establishing preemption are met.  After the point of pre-
emption, the active pursuit of a state court lawsuit seek-
ing to enjoin protected peace
ful picketing tends to inter-
fere with Section 7 rights thereby violating Section 
8(a)(1) of the Act.  The reason is that when the General 
Counsel issues a complaintŠﬁ[w]ith regard to the law-
suits of the kind in issue [in 
Loehmann™s Plaza]
,ﬂ  305 
NLRB at 670Šhe has made a determination that suffi-
cient evidence has been presented to demonstrate a prima 
facie case that the union picketing or handbilling is ar-
guably protected by the Act; that determination then sat-
isfies the substantive requirement for preemption under 
Sears
,6 because an unfair labo
r practice is committed only by interference with activity that the Act protects.   
Contrary to the moving parties, we do not believe that 
Sears
 and Loehmann
™s Plaza 
compel the conclusion that, 
once a complaint is presented to the Board involving a 
state court defamation
 suit, the suit should be preempted. 
The Sears court clearly drew a distinction between pre-
emption principles in trespass cases arising out of union 

picketing or handbilling and defamation cases.  As it 
stated: The Court has held that state jurisdiction to enforce its 
laws prohibiting violence, defamation, the intentional 
infliction of emotional distress or obstruction of access 
to property is not pre-empted by the NLRA.  But none 
of those violations of state law involves protected con-
duct.  In contrast, some violations of state trespass laws 
may be actually protected by § 7 of the federal Act.ﬂ  

[436 U.S. at 204; footnotes omitted.]
7                                                           
                                                                                             
6 As the Board discussed in 
Loehmann™s Plaza, the Court in 
Sears 
announced the following guidelines: 
(1) where arguably protected activity is involved, preemption does not 
occur in the absence of Board involvement in the matter, and (2) upon 
the Board™s involvement, a lawsuit 
directed at arguably protected ac-
tivity is preempted by Federal labo
r law.  It is clear that under 
Sears 
preemption does not occur before an unfair labor practice charge is 
filed, at least so long as the landowner has communicated to the tres-
passers a demand that they leave before filing the trespass suit.  It is 

also clear under 
Sears
 that when the Board is
sues a decision finding 
the conduct protected, the Board™s d
ecision and remedy preempts any 
state court action.  [305 NLRB at 669 (footnotes omitted).]
 7 The General Counsel, citing fn. 29 of 
Sears
, argues that the deci-
sion ﬁexplains that once the Board™s jurisdiction over arguably pro-
tected conduct is invoked, preemption must occur until the Board rules, 
because if the conduct is eventually
 found to be actually protected, the 
Accord: 
 Longshoremen ILA v. Davis, 
476 U.S. 380, 392Œ
393 fn. 10 (1986) (discussing exceptions to 
Garmon
 pre-emption and describing 
Linn 
as involving regulated conduct 
touching ﬁinterests . . . deeply rooted in local feelingﬂ and 
Sears
 as involving ﬁconduct that is arguably protected under 
§ 7 where the injured party has no means of bringing the 

dispute before the Boardﬂ). 
Of course, absent a finding that the picketing and 
handbilling on private property is protected, a lawsuit to 

enjoin that activity is not unlawful.  The determination 
whether that conduct is protected is within the exclusive 
province of the Board.  As 
Linn makes clear, however, 
that is not so with an alleged defamation.  Further, the 

Board made clear in 
Loehmann
™s Plaza
 (involving a 
trespass case) that the situation there was different than 
that in 
Bill Johnson
™s (involving a defamation case):
  ﬁ[A]t the point of preemption,
 the special requirements 

of 
Bill Johnson™s
  do not apply.ﬂ  305 NLRB at 671.
8 For all of these reasons, we conclude that the Board 
may not order the Respondent 
to cease and desist from pursuing its defamation lawsuit unless and until it is de-
termined by the Board to be baseless under a 
Bill John-
son™s analysis.9 We recognize that, as the General Coun-
 state court is clearly ousted of all jurisdiction.ﬂ  G C Br. at 8.  In fact, 
this principle appliesŠas Sears makes clearŠonly where the 
Garmon doctrine is ﬁapplicable.ﬂ  436 U.S. at 199 fn. 29.  In defamation cases, 
of course, an exception to 
Garmon applies.  
Linn, 
383 U.S. at 62. 
8 The Charging Parties argue that 
ﬁ[t]here is no difference between 
trespass actions and defamati
on actions relevant to the 
Loehmann™s 
Plaza
 analysis,ﬂ because ﬁ[n]either ty
pe of action is wholly preempted 
by federal law.ﬂ  Charging Parties™ Memorandum at 12-13.  We recog-
nize, as we stated in our original decision, that 
Bill Johnson™s
 makes 
clear that in defamation cases arising out of labor disputes, federal law 
superimposes a malice requirement that is a ﬁheavy burden.ﬂ  331 
NLRB 960, 964Œ965.   But, as pointed out above, the Court in 
Bill Johnson
™s also emphasized that the defamation action before it was not 
ﬁa suit that is claimed to be beyond the jurisdiction of the state courts 
because of federal-law preemption.ﬂ 
461 U.S. at 737 fn. 5.  Given that 
statement, we see no basis for even the sort of ﬁjurisdictional hiatusﬂ 
that the Charging Parties urge (Charging Parties™ Memorandum at 14), 
though we certainly recognizeŠas did the Court in 
Bill Johnson™sŠthat allowing the State court litigatio
n to proceed may burden the union 
defendants.  461 U.S. at 740Œ741. 
9 However, nothing in our decision precludes the Board from author-
izing the General Counsel to seek a court order, under Sec. 10(j) of the 
Act, to prevent an allegedly ba
seless defamation lawsuit from going 
forward in State court.  Thus, the Board may decide to grant such 10(j) 
authorization where it appears that the lawsuit lacks a reasonable basis 
and is retaliatory. Therefore, although issuance of an unfair labor prac-
tice complaint alleging that a defamation lawsuit violates the Act does 

not preempt the suit, the General Counsel may nevertheless seek a 
temporary halt to such 
a suit under Sec. 10(j). 
Chairman Hurtgen does not agree that
 Sec. 10(j) presents a viable 
means for stopping the lawsuit. Sec. 10(j) is designed to provide in-

terim relief pending completion of proceedings before the Board.  In 
such cases, it is anticipated that the Board will complete its proceedings 
as soon as possible.  By contrast, 
in the instant case, the Board proceed-
ings are being held in abeyance and 
10(j) proceedings to stop the law-
 BEVERLY HEALTH & REHABILITATION SERVICES 335sel claims, the existence of 
concurrent proceedings be-
fore both the Board and state court on the defamation 
claims may present some risk of inconsistent results.
10  For example, it is theoretica
lly possible that the Board, 
proceeding under a 
Bill Johnson™s 
theory, could find a 

party™s state defamation suit to be baseless and retalia-
tory in violation of Section 8(a)(1), while the State court 
                                                                                            
 suit would be contrary to the Board™s Order.  Although his colleagues 
also assert that 10(j) relief is 
available while the General Counsel liti-gates his case before the Board, Chairman Hurtgen notes that in a fu-
ture case like the instant case the General Counsel would presumably 
follow Board law and refrain from issuing a complaint, and thus would 
not litigate the case before the Board. Further, to en
join the lawsuit pending the completion of Board proceed
ings would be contrary to the 
Linn-Bill Johnson™s
 rationale of the instant Board decision.  That is, 
under 
Linn-Bill Johnson
™s the Board permits the lawsuit to go forward. 
10 Chairman Hurtgen does not agree w
ith this sentence.  In the first place, there will not be concurrent 
proceedings.  The Board is essen-
tially staying its proceeding until the lawsuit is completed.  Secondly, 
the risk of inconsistent results is more 
theoretical than real
.  That is, it is 
most unlikely that the NLRB woul
d find a defamation suit baseless, 
i.e., without a colorable basis, if the courts have found the suit to be not 

only colorable but meritorious. 
could simultaneously find the suit meritorious.  But cf. 
Bill Johnson™s
, supra, 461 U.S. at 749 fn. 15 (suggesting 
possibility of deference to state court ruling ﬁon the ques-
tion whether the lawsuit presents triable factual issues,ﬂ 
absent reason not to defer).  This possibility, however, is 
an inevitable consequence of 
the fact that both the Board 
and the State courts have ap
propriate roles to play in 
cases like this one.  In recognizing the role of the State 

courts, of course, we are in no way abdicating the 
Board™s responsibility (as the Charging Parties contend).  
As Justice Brennan observed in his concurring opinion in 
Bill Johnson
™s: [A]s the Court makes clear . . . the Board™s ability to 

enjoin
 prosecution of a state suit is not the measure of 
its ability to determine that such prosecution constitutes 
an unfair labor practice or of its ability to provide other 
remedies to vindicate federal labor policy. [Id. at 753.] 
Accordingly, the motions for reconsideration are de-
nied. 
 